DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (JP 2008-103132, machine translation) in view of either Ise et al. (US 2018/0083286) or Johnson et al. (US 2004/0191633)
For claims 1, 2, 4, and 7:  Kono teaches a non-aqueous electrolyte secondary battery comprising a negative electrode, a non-aqueous electrolyte, and a positive electrode a positive electrode current collector and a positive electrode active material layer coated/disposed on a surface of the positive electrode current collector. ([0032-0033])  Both collectors are covered with an aluminum hydrated oxide film ([0046]), so it follows that the positive electrode current collector includes an aluminum hydrated oxide film.  A thickness of the aluminum hydrated oxide film is 50 nm to 500 nm ([0017]), which teaches or at least suggests not smaller than 50 nm and less than 450 nm (claim 1), not greater than 150 (claim 2), and not more than 350 nm. (claim 7)  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Kono does not explicitly teach the aluminum hydrated oxide film to include a plurality of types of aluminum hydrated oxides.  However, the skilled artisan would find obvious that the aluminum hydrated oxide film includes a plurality of types of aluminum hydrated oxides in view of Ise in the same field of endeavor teaching that an aluminum hydrated oxide film includes a plurality of hydrated aluminum oxides (Ise in [(0026]), and in view of Johnson in the same field of endeavor teaching that aluminum oxide’s affinity for water reacts to form aluminum hydroxide oxide including boehmite and other hydroxides such as Al(OH)3. (Johnson in [0034])  
 	For claims 1 and 3:  As to a ratio of boehmite to the plurality of types of aluminum hydrated oxides being not lower than 20 mol % and not higher than 80 mol % and not lower than 30 mol % and not higher than 50 mol %, it is asserted that optimization of molar percentages within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Response to Arguments
Applicant's arguments filed April 5, 2022 with the present amendment have been fully considered and are persuasive.  The examiner concedes that less than 450 nm is outside the range of Hashimoto (reference now withdrawn).  The present Office action sets forth a new ground of rejection citing Kono to teach or at least suggest, inter alia, the instant thickness of the aluminum oxide layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  AI et al. (US 2017/0250400) is cited to teach integrally formed inorganic particles including aluminum hydroxide and boehmite with the active material. (AI in [0017])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722